Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-14, 16 and 17, and the species of catechin, in the reply filed on 5/10/21 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden to search the full set of claims, and further that Malle focuses on straightening and does not provide any evidence of curling and flexible hair shaping at the claimed temperature.  This is not found persuasive because burden on the examiner is not a criterion under PCT Rule 13.1. These groups and species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  As described in the Restriction Requirement dated 4/5/21, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the special technical feature does not make a contribution over the prior art as shown by Malle et al.  Regarding the process limitations in claims 1-14, the shared technical feature is the aqueous composition, which is taught by Malle et al. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn as being drawn to a nonelected invention.
Claims 1-14, 16 and 17 are under consideration to the extent that the method comprises catechin.
Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 12/5/18 and 5/10/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1, 6-8, 11-13, and 16 are objected to because of the following informalities:  
Claims 1, 8, 11-13, and 16 recite the phrase “calculated to a total weight of the aqueous composition”.  The phrase “calculated to” is grammatically incorrect.  For readability it is suggested to amend to, “based on the total weight of the aqueous composition”. 
Claim 6 is missing an article before “alkalizing agent” in line 2, for example “an”.
In claim 7, line 5, it is suggested to read “… and R3 are the same or different and are selected from H, from C1 to C4 alkyl …”.
In claim 14, line 3, “ones” should be replaced with “surfactants” for clarity. 
In claim 14, it is suggested to separate the types of additives with semicolons and the Markush options with commas, for clarity.  As written, it appears that all ingredients are hair conditioning compounds. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-8, 10-14, 16 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 1, the substituent superscripts have been crossed though.  There are now multiple “R”s and inconsistent definitions for each, and no definition for R1, Rx1, etc, which are present in the structure.  As a result, the metes and bounds of Formula I and Formula II are unclear.  For the purpose of applying art, the substituent definitions in the previous claim set will be used. The same applies for claim 7.  Claims 2-8, 10-14, 16 and 17 are rejected as depending from, and not clarifying, claim 1. 
Claim 2 recites the limitation "the curlers" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite curlers. Claim 1 is rejected as depending from, and not clarifying, claim 2. 
Claim 10 recites, “the aqueous composition comprises only catechin according to Formula I”. It is unclear if catechin is the only structure of formula I present, or if catechin is the only active compound present (from those recited in both Formulas I and II), or if the aqueous 
Regarding claims 12 and 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bresak et al. (US 4,452,261; 1984, cited in IDS) in view of Bhogal et al. (US 20140335038; cited in IDS). 
Bresak et al. teach compositions and methods for the setting of hair (e.g. abstract).  Bresak et al. teach a method comprising:
a- shampooing the hair (e.g. column 4, lines 24-30; column 5, lines 19-20);
b- drying the hair (e.g. column 4, lines 24-30; column 5, lines 19-20);
c- applying an aqueous composition to the hair comprising 2-8% of a hydroxyaromatic compound including resorcinol, which meets the structure of Formula II, and which does not comprise an ingredient having the structure R-CO-COOH (e.g. column 4, lines 65-16; Example 1; Claim 3); and
d- increasing the temperature of the hair to a temperature of 40-150 °C for 10 seconds or more, as required (e.g. column 4, lines 30-46; Example 1). 
Bresak et al. further teach that a hair conditioning ingredient may be included in the compositions (e.g. column 4, lines 47-62). Bresak et al. do not teach the composition comprising the elected species of catechin or an amount thereof.  This is made up for by the teachings of 
Bhogal et al. teach compositions and methods of repairing keratin fibers using flavonoids (e.g. abstract).  Bhogal et al. teach that the flavonoid is preferably catechin present at 0.01-10% by weight, which overlaps with the claimed range (e.g. paragraphs 0026-0030). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   Bhogal et al. teach that catechin improves the thermomechanical and mechanical properties of damaged hair fibers (e.g. paragraph 0017). 
Regarding Claims 1 and 8-10, it would have been obvious to one of ordinary skill in the art at the time of filing to include the catechin of Bhogal et al. in the method of Bresak et al. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as hair treatments and one of ordinary skill would have been motivated in order to provide the benefits of conditioning, strengthening, and improving the thermomechanical and mechanical properties of damaged hair fibers, as taught by Bhogal et al. 
Regarding Claims 2 and 3, Bresak et al. teach that the hair is placed on a curling iron or rollers after application of the aqueous composition, and prior to applying heat (e.g. column 4, lines 30-47; Examples I and II). 
Regarding Claim 4, Bresak does not explicitly teach that hair is rinsed/washed and dried following the method steps of a-d, however, it is routine for one to regularly wash and dry their hair.  The claim does not recite a time between steps d and e-f.  It would have been obvious to 
Regarding Claims 5 and 17, Bresak et al. are silent as to the pH, and Bhogal et al. teach that the composition has a pH of 3-9, or 4.5-7, which are within the claimed ranges (e.g. paragraph 0010). 
Regarding Claim 6, Bresak et al. teach the inclusion of an alkalizing agent (e.g. column 3, lines 50-55; column 5, lines 5-12). 
Regarding Claim 11, Bresak et al. and Bhogal et al. are free of a reducing agent (e.g. whole documents). 
Regarding Claim 12, Bhogal et al. teach the inclusion of suspending agents (i.e. thickening polymer) including xanthan gum, present at 0.1-10% by weight (e.g. paragraphs 0054-0057). 
	Regarding Claim 14, Bhogal et al. teach the inclusion of fatty alcohols, surfactants, and silicones, among others (e.g. paragraphs 0036-0053, 0061-0078, 0098, 0122-0124).


Claims 1-3, 5-10, 12-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Campain (US 2008/0185014) in view of Bhogal et al. (US 20140335038; cited in IDS). 
Campain teaches compositions and methods for the reshaping of hair (e.g. abstract).  Campain teaches a method comprising:
a- shampooing the hair (e.g. Example 2);
c- applying an aqueous reducing composition to the hair which does not comprise an ingredient having the structure R-CO-COOH (e.g. paragraph 0157, 0185; Example 2); 

e- rinsing off the hair (e.g. paragraph 0165-0166; Example 2); and 
f- blow drying the hair (e.g. paragraph 0165-0166; Example 2).
Campain teaches for improving the cosmetic properties of the hair fibers or to reduce or prevent their damage, the reducing composition used in the method may also comprise at least one cosmetic active agent (e.g. paragraph 0031). Campain does not teach the composition comprising the elected species of catechin or an amount thereof.  This is made up for by the teachings of Bhogal et al. 
Bhogal et al. teach compositions and methods of repairing keratin fibers using flavonoids (e.g. abstract).  Bhogal et al. teach that the flavonoid is preferably catechin present at 0.01-10% by weight, which overlaps with the claimed range (e.g. paragraphs 0026-0030). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   Bhogal et al. teach that catechin improves the thermomechanical and mechanical properties of damaged hair fibers (e.g. paragraph 0017). 
Regarding Claims 1 and 8-10, it would have been obvious to one of ordinary skill in the art at the time of filing to include the catechin of Bhogal et al. in the method of Campain. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as hair treatments and one of ordinary skill would have been motivated 
Regarding Claims 2 and 3, Campain teaches that the hair is placed on curlers before or after application of the aqueous composition, and prior to applying heat, and are removed prior to rinsing (e.g. paragraph 0173; Example 2). 
Regarding Claims 5 and 17, Campain teaches the pH of the composition is 7.5-11, which overlaps with the claimed range (e.g. paragraph 0029), and Bhogal et al. teach that the composition has a pH of 3-9, or 4.5-7, which are within the claimed ranges (e.g. paragraph 0010). 
Regarding Claims 6, 7 and 16, Campain teaches the inclusion of an alkalizing agent, and exemplify 2.8% monoethanolamine (e.g. paragraph 0030; 0158; Example 1). 
Regarding Claim 12, Campain teaches the inclusion of natural or synthetic thickeners (e.g. paragraph 0032). Bhogal et al. teach the inclusion of suspending agents (i.e. thickening polymer) including xanthan gum, present at 0.1-10% by weight (e.g. paragraphs 0054-0057). 
Regarding Claim 13, Campain teaches the inclusion of 0.1-20% by weight of an organic solvent, including ethyl alcohol, isopropyl alcohol, or benzyl alcohol, among others (e.g. paragraph 0157).
Regarding Claim 14, Campain teaches the inclusion of surfactants, fatty alcohols, mineral and vegetable oils, preservatives, solvents, polyols, and silicones, among others (e.g. paragraph 0032, 0089, and 0157). Bhogal et al. teach the inclusion of fatty alcohols, surfactants, and silicones, among others (e.g. paragraphs 0036-0053, 0061-0078, 0098, 0122-0124).



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619